Citation Nr: 1044979	
Decision Date: 12/02/10    Archive Date: 12/10/10

DOCKET NO.  07-25 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement for posttraumatic stress disorder (PTSD).

2.  Entitlement for acquired psychiatric disability other than 
PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk






INTRODUCTION

The Veteran served on active duty from July 1974 to November 
1975. 

This appeal to the Board of Veterans' Appeals (Board) arose from 
an April 2006 rating decision in which the RO, inter alia, denied 
service connection for PTSD (also claimed as mental depression 
with stress).  In June 2006, the Veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued in 
July 2007, and the Veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) in August 2007.

The Board notes that, the Veteran initially filed a claim for 
"mental depression," in March 2005.  Subsequently in December 
2005, the Veteran filed a claim specifically for PTSD.  Pertinent 
to this appeal, the claims file reflects diagnoses and treatment 
for PTSD, depression, and anxiety.  Although the RO characterized 
the matter on appeal as involving only a claim for service 
connection for PTSD, in adjudicating the claim, the RO actually 
addressed both PTSD and psychiatric disability other than PTSD.  
Accordingly, given the above, and in light of recent case law, 
the Board has characterized the appeal as encompassing both 
matters set forth on the title page.  See Clemons v. Shinseki, 23 
Vet. App. 1 (2009) (the scope of a mental health disability claim 
includes any mental disability that may reasonably be encompassed 
by the claimant's description of the claim, reported symptoms, 
and the other information of record). 

For the reasons expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required. 




REMAND

The Board's review of the claims file reveals that further RO 
action in this appeal is warranted.

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  
Service connection may be granted for any disease diagnosed after 
discharge from service when all evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires a medical diagnosis of PTSD 
in accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

The evidence needed to establish the occurrence of a claimed in-
service stressor is typically dependent upon whether the Veteran 
engaged in combat with the enemy, as well as whether the claimed 
in-service stressor is related to such combat; or, if not, 
whether there is objective evidence to verify the occurrence of 
the claimed stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395 (1996); see also 38 U.S.C.A. 1154(b) (West 2002).

On July 13, 2010, VA published a final rule that amended its 
adjudication regulations governing service connection for PTSD by 
liberalizing, in certain circumstances, the evidentiary standard 
for establishing the occurrence of the required in-service 
stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. 
Reg. 41092 (July 15, 2010) (correcting the effective and 
applicability dates from July 12, 2010 to July 13, 2010).  The 
revisions apply to, among others, claims appealed before July 13, 
2010, but not yet decided by the Board.  These amendments, 
however, did not alter claims for PTSD based on in-service 
personal assault, other than redesignating 38 C.F.R. § 
3.304(f)(4) to its current location at 3.304(f)(5).  Compare 38 
C.F.R. 3.304(f) (2010) with 75 Fed. Reg. 39843 (July 13, 2010).

The Veteran contends that he was harassed, threatened, and 
physically assaulted by his commanding officer and other members 
of his unit during service.  The Veteran has asserted that his 
psychiatric problems are due to his in-service harassment and 
assault.  As the Veteran has not contended that he engaged in 
combat with the enemy, and his claimed stressor is not associated 
with any purported combat, his lay statements, alone, are 
insufficient to establish the occurrence of his stressor; rather, 
corroborating evidence is needed to support the claim for service 
connection.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 
147; Moreau, 9 Vet. App. at 395; see also 38 U.S.C.A. § 1154(b).  

The Veteran's service records reflect no reports of harassment or 
treatment for injuries sustained following an alleged physical 
assault.  However, cases involving allegations of a personal 
assault fall within the category of situations in which it is not 
unusual for there to be an absence of service records documenting 
the events of which the Veteran complains.  See, e.g., Patton v. 
West, 12 Vet. App. 272, 281 (1999).  38 C.F.R. § 3.304, as well 
as VA's Adjudication Procedure Manual, M21-1MR, set forth 
alternative sources of establishing the occurrence of a stressor 
involving personal assault.  See 38 C.F.R. § 3.304(f)(5); see 
also M21-1MR, Part III, Subpart iv, Chapter 4, Section 4, 
Paragraph 30.

The Veteran's representative contends that the Veteran's use of 
drugs and his deterioration in work performance, either during or 
shortly after the harassment and assault began, constitutes a 
change in behavior that corroborates the occurrence of his 
claimed personal assault stressor.  The Veteran's statements 
regarding the in-service harassment and assault and his reported 
drug history have remained relatively consistent throughout his 
treatment and written statements.  The service treatment records 
reflect an August 1975 urinalysis in which the Veteran tested 
positive for morphine.  In an August 1977 private treatment 
record, the Veteran reported several incidents of harassment 
during service.  A June 1986 private treatment record noted that 
the Veteran experienced problems with drug use since 1975.  

The Veteran's personnel file reveals that the Veteran's work 
performance deteriorated, at least beginning in the summer of 
1975.  There are numerous infractions including:  operating an 
improperly registered vehicle, sleeping on post, loitering, 
testing positive for drug use, and failing to report to drug 
tests.  The Veteran was recommended for discharge for not meeting 
the standards of duty performance, bearing, and behavior in 
October 1975.  The Board points out that evidence of behavior 
changes-including, but not limited to, a request for a transfer 
to another military duty assignment; deterioration in work 
performance, substance abuse; economic or social behavior 
changes-following the claimed assault is one type of relevant 
evidence that may be found in these alternative sources of 
evidence.  Id.

Moreoever, 38 C.F.R. § 3.304(f)(5) provides that VA may submit 
any evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether the evidence 
indicates that a personal assault occurred.  Given all of the 
foregoing, the Board finds that such an opinion would be helpful 
in resolving the claim for service connection for PTSD.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2010); 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

As regards psychiatric disorders other than PTSD, the service 
records reflect no treatment for a psychiatric disorder during 
service and clinical psychiatric evaluation at entrance and 
separation were normal.  However, while the Veteran did not 
indicate any psychiatric problems at entrance, at separation he 
reported experiencing depression and nervous trouble.  The 
examiner noted that this was due to the Veteran's difficulty in 
adjusting to a military life style.  The Veteran first expressed 
feelings of depression after service in an August 1977 treatment 
record.  Although medical records indicate that the Veteran has 
current psychiatric diagnoses, including depression and anxiety; 
he has not been afforded a VA examination.

Under the circumstances of this case, the Board also finds that 
medical examination and an opinion by a psychiatrist or 
psychologist would also be helpful in resolving the claim for 
service connection for psychiatric disability other than PTSD.  
See 38 U.S.C.A. § 5103A (holding that VA will provide a medical 
examination or obtain a medical opinion if the record, including 
lay or medical evidence, contains competent evidence of a 
disability that may be associated with an event, injury, or 
disease that occurred in service, but the record does not contain 
sufficient medical evidence to decide the claim).  

Accordingly, the RO should arrange for the Veteran to undergo VA 
psychiatric examination, by a VA psychiatrist or psychologist (or 
a psychiatrist or psychologist contracted by VA), at a VA medical 
facility.  The Veteran is hereby notified that failure to report 
to the scheduled examination, without good cause, may result in a 
denial of the claims (as the original claims will be considered 
on the basis of the evidence of record).  See 38 C.F.R. § 3.655 
(2010).  Examples of good cause include, but are not limited to, 
the illness or hospitalization of the claimant and death of an 
immediate family member.  If the Veteran fails to report to the 
scheduled examination, the RO should obtain and associate with 
the claims file (a) copy(ies) of the notice(s) of the date and 
time of the examination sent to him by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo examination, the RO 
should obtain and associate with the claims file all outstanding 
records of VA treatment for psychiatric disorders.  The record 
reflects that the Veteran has been receiving treatment for PTSD, 
depression, and anxiety from the Fayetteville, North Carolina VA 
Medical Center (VAMC).  The claims file contains VA medical 
records through June 2007.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should 
obtain from the Fayetteville VAMC any outstanding records of 
treatment for psychiatric disorders following the current 
procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests 
for records from Federal facilities.

The Board also points out that further notification action in 
this appeal is needed, consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) and 
implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2010)).

In June and September 2005, the RO provided VCAA notice to the 
Veteran regarding a claim for service connection for mental 
depression and PTSD.  However,  the notice provided by the RO did 
not provide specific information regarding how to substantiate a 
claim for service connection for PTSD based on personal assault 
pursuant to 38 C.F.R. § 3.304(f)(5).  The Board points out that 
additional action by the RO is needed to satisfy the notice 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Therefore, to ensure that all due process requirements are met, 
the RO should, through VCAA-compliant notice sent to the Veteran 
and his representative, give the Veteran another opportunity to 
present information and/or evidence pertinent to the claims on 
appeal.  The RO's letter to the Veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A. § 
5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2010) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-year 
notice period).  The RO should also inform the Veteran of the 
information and evidence necessary to substantiate each of his 
claims on appeal.

The actions identified herein are consistent with the duties to 
notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002); 38 C.F.R. § 3.159 (2010).  However, 
identification of specific actions requested on remand does not 
relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested above, 
the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  

Accordingly, these matters are hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should obtain from the 
Fayetteville VAMC any outstanding records of 
mental health evaluation and/or treatment of 
the Veteran, since June 2007.   The RO must 
follow the procedures set forth in 38 C.F.R. 
§ 3.159(c) with respect to requesting records 
from Federal facilities.  All 
records/responses received should be 
associated with the claims file.  

2.  The RO should, through VCAA-compliant 
notice sent to the Veteran and his 
representative, request that the Veteran 
provide information and, if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claims 
on appeal that is not currently of record.  

The RO should explain how to substantiate 
claims for service connection PTSD based on 
personal assault (pursuant to 38 C.F.R. § 
3.304(f)(5)) and for acquired psychiatric 
disability other than PTSD. 
 
The RO should also clearly explain to the 
Veteran that he has a full one-year period to 
respond (although VA may decide the claim 
within the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran of the records that 
were not obtained, explain the efforts taken 
to obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received from each contacted entity have been 
associated with the claims file, the RO 
should arrange for the Veteran to undergo VA 
psychiatric examination, by a VA psychiatrist 
or psychologist (or a psychiatrist or 
psychologist contracted by VA), at a VA 
medical facility.  The entire claims file, 
to include a complete copy of the 
REMAND, must be made available to the 
psychiatrist or psychologist designated 
to examine the Veteran, and the report 
of examination should include discussion 
of the Veteran's documented medical 
history and assertions.  All appropriate 
tests and studies should be accomplished 
(with all results made available to the 
examiner prior to the completion of his or 
her report), and all clinical findings should 
be reported in detail.

In reviewing the Veteran's claims file, the 
examiner should identify all records 
indicating any change in behavior or 
performance subsequent to the harassment and 
assault alleged by the Veteran to have 
occurred during active service and offer an 
opinion as to the clinical significance, if 
any, of such evidenced changes.  The examiner 
should then express an opinion as to whether 
it is at least as likely as not (i.e., 
there is a 50 percent or greater probability) 
that the in-service stressful experience 
described by the Veteran occurred.

If the examiner determines that the claimed 
in-service assault occurred, then he or she 
should make a determination as to whether the 
Veteran currently has PTSD as a result of 
such stressor  The examiner is instructed 
that only the specifically corroborated in-
service stressful event may be considered for 
the purpose of determining whether exposure 
to such an in-service event has resulted in 
PTSD.  If a diagnosis of PTSD is deemed 
appropriate, the examiner should also comment 
upon the link between the current 
symptomatology and the Veteran's verified 
stressor.

Regardless of whether PTSD is diagnosed, 
with respect to each diagnosed acquired 
psychiatric disability other than PTSD, the 
examiner should provide an opinion, 
consistent with sound medical judgment, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or greater 
probability) that the disability had its 
onset in or is medically related to service-
to particularly include any in-service 
personal assault deemed reasonably 
established.

In providing the requested opinions, the 
examiner should specifically consider the 
service treatment records, the Veteran's 
personnel file indicating charges of 
misconduct and drug use, the Veteran's report 
of medical history at separation (which 
indicated depression and nervous trouble), 
and the private and VA treatment records 
indicating diagnoses for various psychiatric 
disorders, as well as the Veteran's 
contentions.

The examiner should set forth all examination 
findings, along with complete rationale for 
the conclusions reached, in a printed 
(typewritten) report.

5.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain and 
associate with the claims file a copy of any 
notice(s) of the date and time of the 
appointment sent to him by the pertinent VA 
medical facility.

6.  To help avoid future remand, the RO must 
ensure that all requested actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate claims for service connection 
for PTSD, and for service connection for 
acquired psychiatric disability other than 
PTSD, in light of all pertinent evidence and 
legal authority.

8.  If any benefit sought on appeal remains 
denied, the RO must furnish to the Veteran 
and his representative an appropriate 
supplemental SOC that includes clear reasons 
and bases for all determinations, and afford 
them the appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is not 
the Board's intent to imply whether the benefits requested should 
be granted or denied.  The Veteran need take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The 
law requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


